Citation Nr: 0504460	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-05 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed skin 
disorder.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran had active military service from June 1950 to May 
1954 and from March 1959 to March 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision, which denied service 
connection for skin cancer.  The Board has expanded the issue 
to include any skin disorder from which the veteran may be 
suffering.  

By that rating decision, the RO also denied entitlement to 
automobile adaptive equipment.  The veteran appealed the RO's 
determination, but the benefit was subsequently granted.  As 
such, this matter is not before the Board.  See Grantham . 
Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  

The appeal is being to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  



REMAND

The veteran had a long military career including service in 
Korea and the Republic of Vietnam.  Among other awards and 
decorations, he is the recipient of the Combat Infantryman 
Badge.  

The service medical records reflect treatment for various 
skin manifestations such as a pruritic rash in December 1959, 
a local skin irritation in June 1960 and a skin lesion in 
September 1969.  

A September 1995 skin biopsy revealed actinic keratosis, an 
epidermal inclusion cyst and solar elastosis.  

The RO did not arrange for a dermatologic examination for a 
diagnosis of all present skin disorders or an opinion 
regarding whether any presently diagnosed skin disability 
that may be related to service.  Thus, a dermatologic 
examination must be scheduled.  

The VA examiner in this regard should take into account the 
veteran's service medical records as well as his recorded 
history of in-service sun exposure, if sun exposure is 
relevant to any presently diagnosed skin disorder.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should take appropriate steps 
to schedule a VA dermatologic examination 
in order to determine the nature and 
likely etiology of his claimed skin 
disorders.  The examiner should elicit 
from the veteran and record a complete 
clinical history referable to any claimed 
skin disorder.  If any skin disorders are 
found, the examiner should opine 
regarding the relationship between that 
disorder and any disease or injury in 
service.  The examiner should take into 
account the veteran's service medical 
records as well as his history of sun 
exposure in service if sun exposure is 
relevant to any currently diagnosed skin 
disorder.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
diagnostic tests should be performed.  A 
rationale for all opinions and 
conclusions must be provided.  

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which reflects consideration of all 
additional evidence, and the opportunity 
to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




